DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to restriction requirement filed on December 28, 2021 have been received and entered. Claims 1-12, 14-15, 20-21, 24-26 and 28 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 14-15, 20-21 and 24-25 (group I) in the reply filed on December 28, 2021 is acknowledged. Additionally, applicant election without traverse of species (ii) (c) is acknowledged. However, upon further consideration election of species requirement between different species are hereby withdrawn and all the withdrawn species are rejoined with the elected species. 

Claim 1-12, 26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2021.

Priority
This application is a 371 of PCT/US2018/023288 filed on 03/30/2018, which claims priority from US provisional application 62/473,564 filed on 03/20/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2009 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claims 14-15, 20-21 and 24-25 are under consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 20 and 24-25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Schrepfer et al (US20190376045, dated 12/12/2019, EFD 1/13/2017 or WO 2018/132783, dated 7/19/2018, filing date 1/13/2017).
Claims are directed to a genetically engineered stem cell comprising: (i) reduced expression of one or more HLA-1 and HLA-Il relative to a wild-type stem cell; or (ii) constructs encoding genes leading to evasion of complement fixation, evasion of NK cell recognition, or evasion of phagocytosis. Dependent claim 14 limits the cell, wherein the genetically engineered cells has an increased expression of one or more immune evasion factor or where in the stem cells is a human stem cell, an ES cell or a pluripotent stem cell or hypoimmunogenic. Claim 20 is directed cell of claim 14, comprising an inactivating mutation in encoding B2M and TAP1. 
With respect to claims 14-15, Schrepfer et al  teach a hypoimmunogenic pluripotent cell that encompass ES cells (see para. 79) comprising: (i)  an endogenous Major Histocompatibility Antigen Class I (HLA-I) function that is reduced when compared to a parent pluripotent cell; (ii). an endogenous Major Histocompatibility Antigen Class II (HLA-II) function that is reduced when compared to said parent pluripotent cell; and (iii) a reduced susceptibility to NK cell killing when compared to said parent pluripotent cell; wherein said hypoimmunogenic pluripotent cell is less susceptible to rejection when transplanted into a subject as a result of said reduced HLA-I function, said reduced HLA-II function, and reduced susceptibility to NK cell killing (see claim 10 of ‘045).
Regarding claims 20, Schrepfer et al   teach hypoimmunogenic pluripotent stem cell comprises a gene encoding B2M and CIITA that is knocked out to reduce the expression of HLA-1 and HLA-II respectively (see claims 15-23 of ‘045).

Accordingly, Schrepfer anticipate claims 14-15, 20 and 24-25.

Claims 14-15, 20-21 and 24-25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Valamehr et al (WO 2017/079673, dated 05/112017, filed 11/4/2016).
Claims are directed to a genetically engineered stem cell comprising: (i) reduced expression of one or more HLA-1 and HLA-Il relative to a wild-type stem cell; or (ii) constructs encoding genes leading to evasion of complement fixation, evasion of NK cell recognition, or evasion of phagocytosis. Dependent claim 14 limits the cell, wherein the genetically engineered cells has an increased expression of one or more immune evasion factor or where in the stem cells is a human stem cell, an ES cell or a pluripotent stem cell or hypoimmunogenic. Claims 20-21 are directed cell of claim 14, comprising an inactivating mutation in encoding B2M and TAP1. The optionally is interpreted as optional limitation and not required by the claim.
With respect to claims 14-15, 20-21, Valamehr et al  teach a genetically engineered pluripotent stem cell comprising: indel at one or more endogenous genes  selected from group consisting of B2M, TAPI, (see claims 22-25, 42-47 of ‘673), wherein the engineered stem cells are HLA class I and class II deficient (see claim 29, 45 of ‘673). It is disclosed that the genome-engineered iPSCs are capable of differentiating into progeny cells that have increased resistance to T and/or NK cells (para. 20). 
Regarding claim 24, Valamehr et al  teaches that the genetically engineered stem cells comprises introduced or increased expression in at least one of HLA-E, HLA-G, and CD47 (claim 27 of ‘673).
at least one exogenous polynucleotide that encodes a safety switch protein comprising caspase, thymidine kinase, cytosine deaminase and ganciclovir, 5-fluorocytosine (5-FC) respectively (see claim 35 of ‘673 and para. 166).
Accordingly, Valamehr anticipate claims 14-15, 20-21 and 24-25.

Claims 14-15, 20-21 and 24 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015).
Claims are directed to a genetically engineered stem cell comprising: (i) reduced expression of one or more HLA-1 and HLA-Il relative to a wild-type stem cell; or (ii) constructs encoding genes leading to evasion of complement fixation, evasion of NK cell recognition, or evasion of phagocytosis. Dependent claim 14 limits the cell, wherein the genetically engineered cells has an increased expression of one or more immune evasion factor or where in the stem cells is a human stem cell, an ES cell or a pluripotent stem cell or hypoimmunogenic. Claims 20-21 are directed cell of claim 14, comprising an inactivating mutation in encoding B2M and TAP1. The optionally is interpreted as optional limitation and not required by the claim.
With respect to claims 14-15, 20-21, Meissner et al teach a genetically engineered pluripotent stem  cell (claim 17 and 18 of ‘041) comprising reducing the expression of the one or more MHC-1 and MHC-11 human leukocyte antigens relative to a wild-type stem cell (see claim 1-3 of ‘041). It is further disclosed that one or more MHC-1 and MHC-11 human leukocyte antigens comprises one or more genes encoding one or more transcriptional regulators ofMHC-1 or MHC-11 being deleted from at least one allele of the cell (see claim 6 of ‘041), wherein n the transcriptional regulator are selected from the group consisting of NLRC5, CIITA and B2M (see claim 7 of ‘041). In certain embodiment, Meissner teaches knocking out expression ofB2M and/or TAP1 (see page 42, line8, page 61, lines) thereby reducing or eliminating surface expression of MHC class I molecules in the cell or population thereof (see page 61, lines 5-18, page 82, 22-25). It is further disclosed that these factors inhibits immune rejection of the stem cell or a differentiated stem cell therefrom (progeny) (see page 3, line 25-26, Fig. 28).
Regarding claim 24, Meissner teaches that the genetically engineered pluripotent stem cells further comprises introduced or increased expression in at least one of HLA-G, and  It is disclosed that overexpression of CD47 will assist engraftment of stem cell-derived transplants by protecting cells from macrophage engulfment (see para. 16, lines 14-15).
Accordingly, Meissner anticipate claims 14-15, 20-21 and 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (WO/2016/183041, dated 11/17/2016, filed 5/9/2016, EFD5/8/2015) and Valamehr et al (WO 2017/079673, dated 05/112017, filed 11/4/2016)/Cooper et al (WO/2015/164740, dated 10/29/2015).
With respect to claims 14-15, 20-21, Meissner et al teach a genetically engineered pluripotent stem  cell (claim 17 and 18 of ‘041) comprising reducing the expression of the one or more MHC-1 and MHC-11 human leukocyte antigens relative to a wild-type stem cell (see claim 1-3 of ‘041). It is further disclosed that one or more MHC-1 and MHC-11 human leukocyte antigens comprises one or more genes encoding one or more transcriptional regulators ofMHC-1 or MHC-11 being deleted from at least one allele of the cell (see claim 6 of ‘041), wherein n the transcriptional regulator are selected from the group consisting of NLRC5, CIITA and B2M (see claim 7 of ‘041). Meissner et al teaches that the genetically engineered pluripotent stem cells further comprises introduced or increased expression in at least one of HLA-G, and CD47 (page 63, lines 1-2, page 84, lines 11-19 , claim 11 and 16 of ‘041). It is disclosed that overexpression of CD47 will assist engraftment of stem cell-derived transplants by protecting cells from macrophage engulfment (see para. 16, lines 14-15). Meissner et al differ from claimed invention by not disclosing genetically modified cells comprises at least one suicide gene.
Valamehr et al  teach a genetically engineered pluripotent stem cell comprising: indel at one or more endogenous genes  selected from group consisting of B2M, TAPI, (see claims 22-25, 42-47 of ‘673),  to produce engineered stem cells that are HLA class I and class II deficient 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the genetically engineered pluripotent stem cells of Meissner by further incorporating at least one exogenous polynucleotide that encodes caspase, thymidine kinase as suggested in Valamehr/Cooper in the HLA class I and class II deficient cell, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to produce efficient, reliable, and targeted approach for eliminating administered cells without damaging surrounding cells and tissues, suitable for various cellular therapeutics (see page 29 last line to page 30).  One of skill in the art would have been expected to have a reasonable expectation of success in because prior art successfully incorporated polynucleotide encoding caspase, thymidine kinase in the HLA class I and class II deficient cell as disclosed in Valamehr/Cooper.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russell et al (WO/2013/158292) teaches isolated human cells comprising genetically engineered disruption in a beta-2 microglobulin (B2M) gene, which results in HLA class Uclass II deficiency.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632